NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                   NINA CAMILLE HUGHES, Appellant.

                             No. 1 CA-CR 19-0508
                               FILED 9-15-2020


           Appeal from the Superior Court in Maricopa County
                        No. CR2017-148288-001
          The Honorable Monica S. Garfinkel, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Michael O’Toole
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Lawrence S. Matthew
Counsel for Appellant
                            STATE v. HUGHES
                            Decision of the Court



                       MEMORANDUM DECISION

Judge D. Steven Williams delivered the decision of the Court, in which
Presiding Judge Michael J. Brown and Judge Paul J. McMurdie1 joined.


W I L L I A M S, Judge:

¶1            Nina Hughes appeals her convictions and placement on
probation for aggravated assault, a Class five felony, and driving while her
license was suspended, revoked, canceled or refused, a Class one
misdemeanor. Hughes’ counsel filed a brief per Anders v. California, 386 U.S.
738 (1967) and State v. Leon, 104 Ariz. 297 (1969) advising us there are no
meritorious grounds for reversal. Hughes was granted an opportunity to
file a supplemental brief in propria persona and did not do so. After
reviewing the entire record, we affirm.

               FACTUAL AND PROCEDURAL HISTORY

¶2             In October 2017, Mesa police officers initiated a traffic stop of
a vehicle driven by Hughes, whose privilege to drive was suspended. The
officers informed Hughes they were going to impound the vehicle and issue
her a criminal traffic citation. Upset that the vehicle was going to be towed,
Hughes refused to sign the citation. When threatened with arrest if she
didn’t sign, Hughes placed an “X” on the signature line but then “ripped
part of the citation.” Discussions continued between the parties. Hughes’
emotions continued to escalate until she was “irate.” Eventually, Hughes
indicated she would sign the citation, but as she walked past one of the
officers, she spat in his face.

¶3            A jury convicted Hughes of one count of aggravated assault
for spitting on the officer and one count of driving while her license was
suspended. The superior court placed Hughes on supervised probation for
two years for each offense, to run concurrently. Hughes timely appealed.
We have jurisdiction pursuant to Article 6, Section 9, of the Arizona
Constitution, and A.R.S. §§ 12-120.21(A)(1), 13-4031, and -4033(A)(1).



1       Judge Paul J. McMurdie replaces the Honorable Kenton D. Jones,
who was originally assigned to this panel. Judge McMurdie has read the
briefs and reviewed the record.


                                       2
                             STATE v. HUGHES
                             Decision of the Court

                                 DISCUSSION

¶4             Our obligation is to review the entire record for reversible
error, Clark, 196 Ariz. at 537, ¶ 30 (App. 1999), viewing the “evidence in the
light most favorable to sustaining the superior court’s findings,” State v.
Tatlow, 231 Ariz. 34, 39-40, ¶ 15 (App. 2012).

¶5             A person is guilty of aggravated assault if they commit an
assault and the person knew or had reason to know that the person
assaulted was a peace officer. A.R.S. § 13-1204(A)(8)(a). An assault is
committed when a person knowingly touches another person with the
intent to injure, insult, or provoke that person. A.R.S. § 13-1203. A person is
guilty of driving on a suspended license if a person’s license to drive was
suspended, and they knew or should have known their license was
suspended at the time of the offense. A.R.S. § 28-3473(A); State v. Yazzie, 232
Ariz. 615, 617, ¶ 9 (App. 2013). The record contains sufficient evidence upon
which the jury could determine, beyond a reasonable doubt, Hughes was
guilty of the charged offenses.

¶6              All proceedings were conducted in compliance with the
Arizona Rules of Criminal Procedure. So far as the record reveals, Hughes
was represented by counsel at all stages of the proceedings and was present
at all critical stages, including the entire trial and the verdict. See State v.
Conner, 163 Ariz. 97, 104 (1990) (right to counsel at critical stages) (citations
omitted); State v. Bohn, 116 Ariz. 500, 503 (1977) (right to be present at critical
stages). At trial, the jury was properly comprised of eight jurors, and the
record shows no evidence of jury misconduct. See A.R.S. § 21-102(B); Ariz.
R. Crim. P. 18.1(a). The superior court properly instructed the jury on the
elements of the charged offenses, the State’s burden of proof, and Hughes’
presumption of innocence. At sentencing, Hughes was allowed to speak,
and the court stated on the record the evidence and materials it considered
and the factors it found in imposing the terms of probation. See Ariz. R.
Crim. P. 26.9, 26.10. Additionally, the terms of probation imposed were
within the statutory limits. See A.R.S. §§ 13-701 through -709 (as applicable).
Our review reveals no fundamental error. See Leon, 104 Ariz. at 300 (“An
exhaustive search of the record has failed to produce any prejudicial
error.”).




                                        3
                           STATE v. HUGHES
                           Decision of the Court

                              CONCLUSION

¶7            We have reviewed the entire record for reversible error and
find none; therefore, we affirm Hughes’ convictions and concurrent terms
of probation.

¶8             After this decision’s filing, defense counsel’s obligations
pertaining to Hughes’ representation in this appeal will end. Defense
counsel need do no more than inform Hughes of this appeal’s outcome and
her future options, unless, upon review, counsel finds an issue appropriate
for submission to the Arizona Supreme Court by petition for review. State
v. Shattuck, 140 Ariz. 582, 584-85 (1984). On the Court’s motion, Hughes has
30 days from the date of this decision to proceed, if she wishes, with an in
propria persona motion for reconsideration or petition for review.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                        4